          Case 3:17-cv-05659-WHA Document 670 Filed 08/05/21 Page 1 of 2




 1   Juanita R. Brooks (CA SBN 75934), brooks@fr.com
     Frank J. Albert (CA SBN 247741), albert@fr.com
 2   Oliver J. Richards (CA SBN 310972), ojr@fr.com
     FISH & RICHARDSON P.C.
 3
     12860 El Camino Real, Suite 400
 4   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 5
     Robert Courtney (CA SBN 248392), courtney@fr.com
 6   FISH & RICHARDSON P.C.
     60 South Sixth Street, Suite 3200
 7
     Minneapolis, MN 55402
 8   Tel: (612) 335-5070 / Fax: (612) 288-9696

 9   Attorneys for Plaintiff, FINJAN, INC.
10                                UNITED STATES DISTRICT COURT
11               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12   FINJAN, INC.,                                 Case No. 3:17-cv-05659-WHA
13
                     Plaintiff,                    FINJAN, INC.’S NOTICE OF PAYMENT
14
            v.
15                                                 U.S. District Judge William H. Alsup
     JUNIPER NETWORKS, INC.,                       Courtroom 12
16

17                   Defendant.

18

19

20

21

22

23

24

25

26

27

28

                                                        Case No. 3:17-cv-05659-WHA
                                   FINJAN’S NOTICE OF PAYMENT
          Case 3:17-cv-05659-WHA Document 670 Filed 08/05/21 Page 2 of 2




 1          PLEASE TAKE NOTICE that on this day, August 5, 2021, Plaintiff Finjan Inc. paid, via

 2   wire transfer, $7,980.00 to the law firm of BraunHagey & Borden LLP, for services rendered by

 3   Matthew Borden as Special Master in this case, as instructed by the Court in its Order of July 26,

 4   2021 (D.I. 669).

 5

 6   Dated: August 5, 2021                   Respectfully Submitted,
 7
                                             By: /s/ Robert Courtney
 8                                               Juanita R. Brooks (CA SBN 75934) brooks@fr.com
                                                 Frank J. Albert (CA SBN 247741) albert@fr.com
 9                                               Oliver J. Richards (CA SBN 310972) ojr@fr.com
                                                 FISH & RICHARDSON P.C.
10                                               12860 El Camino Real, Suite 400
11                                               San Diego, CA 92130
                                                 Phone: (858) 678-5070 / Fax: (858) 678-5099
12
                                                  Robert Courtney (CA SBN 248392),
13                                                courtney@fr.com
                                                  FISH & RICHARDSON P.C.
14                                                60 South Sixth Street, Suite 3200
15                                                Minneapolis, MN 55402
                                                  Tel: (612) 335-5070 / Fax: (612) 288-9696
16
                                                  Attorneys for Plaintiff FINJAN, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                                  1           Case No. 3:17-cv-05659-WHA
                                    FINJAN’S NOTICE OF PAYMENT
